PCIJ_AB_41_CustomsRegime_LNC_NA_1931-07-20_ORD_01_AJ_00_EN.txt. 88

ANNEX 1.

PERMANENT COURT OF INTERNATIONAL JUSTICE

1931.
TWENTY-SECOND SESSION. ARS

No. 41.
July 20th, 1931.

CUSTOMS REGIME

BETWEEN GERMANY AND AUSTRIA
(PROTOCOL OF MARCH 19th, 1931).

Appoiniment of judges ad hoc.—Procedure—Existing dispute
(Art. 71, para. 2, of the Rules)—“Same interest’ (Art. 31,
para. 4, of the Statute).

ORDER.

Before: MM. Avarci, President; GUERRERO, Vice-President ;
Mr. KELLOGG, Baron RoOLIN-JAEQUEMYNS, Count
RosTworowski, MM. FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, URRUTIA, Sir CECIL HURST,
MM. ScHÜCkING, NEGULESCO, Jonkheer van EYSINGA,
Wana, Judges.

THE PERMANENT COURT OF INTERNATIONAL JUSTICE,

composed as above,

Having regard to Article 31 of the Statute and Article 71
of the Rules of Court,

Having regard to the written statements filed, on July 1st,
1931, on behalf of the Austrian, Czechoslovak, French, German
and Italian Governments,

55
CUSTOMS REGIME.—ORDER OF JULY 20th, 1031 — 89

Whereas, on July 17th, 1931, the Court, after considering
the application of Article 31 of the Statute and Article 71
of the Rules of Court in the case concerning the Customs
régime between Germany and Austria, decided that it was not
called upon to pronounce upon the question unless it was
officially made cognizant of it;

Having regard to the letter from the Agent for the Austrian
Government of July 17th, 1931, whereby that Agent officially
made the Court cognizant of this question, at the same time
indicating that should the Court decide that the said articles
were applicable, his Government would appoint a judge
ad hoc; |

Having regard to the letter of the Agent for the Czecho-
slovak Government dated July 18th, 1931, whereby, in view
of the fact that the Court had been made cognizant of the
question above mentioned, that Agent officially informed the
Court that, in the event of judges ad hoc being sanctioned in
the present case, the Czechoslovak Government appointed one ;

After hearing the observations of the Agents of the Govern-
ments at present represented before the Court ;

Whereas the Austrian and Czechoslovak Governments have
relied on the provisions of Article 71, paragraph 2, of the
Rules, and of Article 31 of the Statute ;

Whereas, under Article 71, paragraph 2, of the Rules, in a
question relating to an existing dispute between two or more
States or Members of the League of Nations, Article 31 of the
Statute shall apply ;

Whereas the question submitted to the Court for advisory
opinion does in fact relate to an existing dispute ;

Whereas, under Article 31, paragraphs 3 and 4, of the Court’s
Statute, if the Court includes upon the Bench no judge of the
nationality of the Parties, each of these may proceed to select
or choose a judge and, should there be several Parties in the
same interest, they shall for the purpose of the application of
this article be reckoned as one Party only;

Whereas all governments which, in the proceedings before
the Court, come to the same conclusion, must be held to be
in the same interest for the purposes of the present case ;

56
CUSTOMS RÉGIME.—ORDER OF JULY 20th, 1931 go

Whereas, on the one hand, the arguments advanced by the
German and Austrian Governments lead to the same conclu-
sion, whereas, on the other hand, the arguments advanced by
the French, Italian and Czechoslovak Governments lead to
the opposite conclusion ;

Whereas, therefore, for the purposes of the present case, the
German and Austrian Governments, on the one hand, and
the French, Italian and Czechoslovak Governments, on the
other, are respectively in the same interest in the present
proceedings before the Court within the meaning of Article 37
of the Statute ; |

Whereas the Court as at present composed includes upon
_the Bench judges of German, French and Italian nationality,

Decides :

That there is no ground in the present case for the appoint-
ment of judges ad hoc either by Austria or Czechoslovakia.

Done in English and French, the French text being author-
itative, at the Peace Palace, The Hague, this twentieth day
of July, nineteen hundred and thirty-one, in six copies, one
of which is to be placed in the archives of the Court and the
remainder to be transmitted to the respective Agents of the
German, Austrian, French, Italian and Czechoslovak -Govern-
ments, on the occasion of the delivery of the Court’s advisory
opinion on the question at present before it.

(Signed) M. ADATCI,
President.

(Signed) À. HAMMARSKJOLD,
Registrar.

MM. Adatci, Rostworowski, Altamira, Anzilotti and Wang
declare themselves unable to concur in the order in so far
as they have indicated their dissent therefrom in the following
joint separate opinion.

57
